DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Applicants’ response of August 16, 2022 to the non-final action mailed May 20, 2022, has been entered. Claims 1, 3, 5, 8, 9, 14, and 16 have been amended, claims 2, 15, 17, and 21-23 have been cancelled, and no claims have been newly added.   Accordingly, claims 1, 3-14, 16, 18-20, and 24-35 are pending in the application.  Claims 26-35, 9-11, 18, 19, 21, and 25 stand withdrawn as drawn to the non-elected invention or non-elected species.
	Claims 1-8,12-14, 16, 20, and 24 are under current examination.
Withdrawn Claim Rejections - 35 USC § 112
	Claims 1-17, 20, and 22-24 were rejected in the previous Office action mailed May 20, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has extensively amended claim 1 to delete or further define the previous limitations which were vague and indefinite.  Additionally, the term “and” was included between the list of clauses to clarify that the apparatus requires a combination of elements.  Accordingly, the rejections are hereby withdrawn. 

	Claim 5 was rejected in the previous Office action mailed May 20, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 5 to specify that the release mechanism being in the form of a degradable polymer, ceramic, or metal into which the inflammatory particles are incorporated.  Accordingly, the rejections are hereby withdrawn.

New Claim Objection
	Claim 1 is objected to because of the following informalities:  In line thirteen the term particles is misspelled.  Appropriate correction is required.

Response and Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the acronyms “PLGA” and “PLA”.  The abbreviations are relative, because these abbreviations lack definitive meanings. As a matter of practice, abbreviations should not appear in claims unless they have first been identified in the claims by their full names and then referenced immediately thereafter in parentheses.  Claim 6 recites in part “said particles comprise a drug encapsulated in biodegradable micro-spheres having diameters of less than about 5 microns”.  It is unclear if it is the particle or if it is the micro-sphere that has a diameter of less than about microns.  Claims 7-8 are included in this rejection as they depend directly or indirectly from claim 6. 

 
	Claims 12 and 13 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites “particles are inflammatory particles, arranged in filled degradable polymers, crystallites of degradable semicrystalline plastics, contents of plastic blends, copolymers, fiber containing materials, and carbon fibers”.  It is unclear if these are alternatives or a combination of all of the embodiments.  Additionally, it is unclear what “arranged in filed degradable polymers” means.  Does “arranged in filed degradable polymers”  mean the inflammatory particles are encapsulated in larger particles, or are the inflammatory particles  the filed degradable polymers, or is there some other arrangement for the particle.  As written this claim is so vague, indefinite, and unclear it is not examinable.   Similarly, claim 13 is vague and indefinite as it is unclear if the inflammatory particles, arranged in degradable ceramics or degradable metals are a list of three alternatives or if the inflammatory particles are arranged in degradable ceramics or arranged in degradable metals.  Additionally, it is unclear what structure is meant by the term arranged.  As written this claim is so vague, indefinite, and unclear it is not examinable
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection of the claims, they are addressed as follows: 
	Applicant traverses the 112 rejection stating the claims have been corrected by amendment.
	Applicant’s response has been fully considered, but not found persuasive.   The 112 rejections of claims 6-8 or 12-13 have not been addressed by either amendment or argument. 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Response and Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1, 3-8, 14, 16, 20, and 24 remain rejected, in modified form, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schwartz et al. (Pub. No.: US 2003/0055491) and Guire et al. (Pub. No.: WO 03/030879; Pub. Date: April 17, 2003) for reasons of record
	The amended claims recite an apparatus for causing formation of a  transmural scar in a target body tissue, said apparatus comprising: a plurality of inflammatory particles; an implant configured to introduce said inflammatory particles into said body tissue by way of a coating comprising said inflammatory particles; a mechanical pressure mechanism for disbursing said inflammatory particles through a thickness of said body tissue, the mechanical pressure mechanism providing pressure of the implant against the target body tissue, thereby allowing the inflammatory particles to inflame the tissue until a transmural scar is generated in the tissue; said inflammatory particles being less than 20 microns in size; and, wherein a total amount of said inflammatory particles is controlled by a thickness of a coating of said implant or percent weight loading of the inflammatory particles in said coating such that a thickness of scar generation is target adjustable.

Regarding claims 1, 3-8, 14, 16, 20, and 24 Schwartz discloses a device capable of generating a scar within a patient comprising an implant body an expanded state and a compressed state (device 30 component 34 of Figure 2A and 2B paragraph [0056]), protrusions disposed on said device for inducing mechanical tissue ablation into a thickness of a tissue wall  (paragraphs [0047]-[0048]) and the damage caused by the protrusions 34 as in paragraph [0044]), wherein the protrusions may additionally be utilized for  drug delivery (paragraphs [0044]-[0045] and [0058]), wherein the device 30 may comprise a bioabsorbable coating that dissolves over a period of time and comprises and active agent to stimulate scar formation paragraphs [0115] and [0056]), wherein said coating can be a metal coating or a chemical coating including polymers ([0073], [0079], and [0116] wherein said active agents include inflammatory agents (paragraph [0065]).  The coating and protrusions of Schwartz would be the structures that would disperse drugs through the tissue.  The incorporation of the inflammatory agents into the biodegradable coating and/or protrusions would cause the particles to be released over a period of time depending on the degradation rate and thickness of the coating.
However, in the same field of endeavor of coated medical devices  such as stents, catheters, and ablation devices  (page 5 line 31 through page 6 line 5), Guire discloses wherein the coating comprises active pharmaceutical agents encapsulated in microparticles (page 5 lines 6-12), wherein said microparticles are made of poly(lactide-co-glycolide (page 7 lines 27-33 and page 8 lines 25-27), wherein said microparticles comprises an outer coating (page11 lines 23-30), and wherein the microparticle has a size range of 100nm to 20µm (page 8 lines 21-24).  Said outer coating of the particles would read on the instantly claimed microspheres encapsulating the particles.

As the combination of Schwartz and Guire appears to be the same structure as claimed with a coated device with protrusions to penetrate the tissue wherein the biodegradable coating comprises an inflammatory active agent and wherein active agents are known to be found in particles, as fully set forth above, it would be expected the release profile the amount of particles would be controlled by how many particles are loaded in the coating and the rate of degradation profile and would be expected to form scars at the site of implantation.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
 . 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine Schwartz et al. and Guire et al. include particles comprising PLGA encapsulating pharmaceutical active agents in the coating of a medical device as disclosed by Guire  of wherein the medical device generates a scar within a patient and comprises an implant body (device 30 component 34 of Figure 2A and 2B paragraph [0056]), protrusions disposed on said device for inducing mechanical tissue ablation into a thickness of a tissue wall  (paragraphs [0047]-[0048]) wherein the protrusions may additionally be utilized for  drug delivery (paragraphs [0044]-[0045] and [0058]), wherein the device 30 may comprise a bioabsorbable coating that and active agent to stimulate scar formation paragraphs [0115] and [0056]) as disclosed by Schwarts as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the active agent in microparticles as microparticles can  be formulated with a defined amount of a pharmaceutical agents that can be released over a predetermined period of time  as evidenced by Guire (page 5 lines 6-12 and page 9 lines 21-25).  One who would have practiced this invention would have ha reasonable expectation of success because Schwarts had already disclosed a coated medical device wherein the coating comprised and active agent, while Guire provided guidance with respect to encapsulating the active agent in microparticles in coatings for medical implants.  It would have only required routine experimentation to encapsulate the active agent that stimulates scar formation into microparticles in coatings for medical implants as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of invention.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection of the claims, they are addressed as follows: 

	Applicant traverses the 103 type rejection arguing that Schwartz is directed to a stent-like device wherein when implanted in the body the natural response includes scar formation.  A stent is a tree dimensional structure that controls scar formation in and around the device.  The scar formation is primarily due to mechanical triggers, although chemical irritants can be used to further promote the fibrotic response.  The present invention relates to chemical induction of inflammatory repose through inflammatory particles that are dispersed as a coating on a delivery device.  For large materials, the body will attempt to isolate the material by encasing it in scar tissue.  The present invention is based on a second type of response, while Schwartz is focused on the first type of response.    In the second type response, scarring is promoted through macrophage and/or phagocytosis activation.  Guire does not disclose or contemplate inflammation inducing agents, in fact Guire is more concerned with anti-inflammatory drugs.  There is no prompt or guidance to combine the art of Schwartz and Guire to induce scar formation and drug delivery through a surface coating.  The instant claims require an implant to be configured as instantly claimed.

	Applicant’s argument has been fully considered, but not found persuasive.  Applicant’s claims are directed towards an apparatus and as long as the combination of Schwartz and Guiri disclose the instantly claimed apparatus they will be capable of causing formation of a transmural scar.  Moreover, Schwartz discloses a coated mechanical delivery device that has an expanded state induced mechanical tissue ablation onto said tissue walls,  discloses wherein the active agent includes inflammatory agents which stimulate scare formation ([0115], [0065], and [0056]).  Thus Schwartz discloses both mechanical and chemical means for scar formation utilizing a stent.  Guire discloses that is known in the art to coat medical devices such as stents with encapsulated in microparticles (page 5 lines 6-12), wherein said microparticles are made of poly(lactide-co-glycolide (page 7 lines 27-33 and page 8 lines 25-27), wherein said microparticles comprises an outer coating (page11 lines 23-30), and wherein the microparticle has a size range of 100nm to 20µm (page 8 lines 21-24).   The composition of the microparticles of Guire is the instantly claimed microparticles within the instantly claimed size range.  One of ordinary skill would be motivated to include the active agent in microparticles as microparticles can  be formulated with a defined amount of a pharmaceutical agents that can be released over a predetermined period of time  as evidenced by Guire (page 5 lines 6-12 and page 9 lines 21-25).   The combination of Schwarz and Guire disclose the configuration of the instantly claimed apparatus.  Furthermore, the Examiner finds that Schwartz discloses both the mechanical and chemical means for scar formation.  Additionally, the motivation to combine references does not need to be the same as Applicant’s motivation as the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)..    As the instant claim is an apparatus claims, the difference between the prior art and the claimed invention must be directed to differences in the apparatus not an alleged difference in methodology of scar formation.

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617